 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.229 Filed 09/15/21 Page 1 of 26




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Antrell V. Brown,

                         Plaintiff,       Case No. 21-cv-10531

v.                                        Judith E. Levy
                                          United States District Judge
State of Michigan, et al.,
                                          Mag. Judge Curtis Ivy Jr.
                         Defendants.

________________________________/

OPINION AND ORDER DENYING PLAINTIFF’S APPLICATION
 TO PROCEED WITHOUT FULL PREPAYMENT OF FEES [2]
AND DISMISSING WITHOUT PREJUDICE HIS COMPLAINT [1]

      Plaintiff Antrell V. Brown,1 who is currently incarcerated at the

Earnest C. Brooks Correctional Facility in Muskegon Heights,

Michigan, filed this pro se civil rights complaint under 42 U.S.C. § 1983

in January 2021.2 (ECF No. 1.) Accompanying his complaint is an


      1 Plaintiff Antrell V. Brown indicates that he also goes by “Islamic Ali,” and
he uses both names in his filings. (See, e.g., ECF No. 1, PageID.1, 3; ECF No. 14,
PageID.84; ECF No. 15, PageID.93–94.) The Court refers to him as “Antrell V.
Brown” because that is the name that appears on the docket.

      2Brown initially filed his complaint in the United States District Court for
the Northern District of New York, which transferred the case to this Court on
March 10, 2021. (See ECF No. 3.)
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.230 Filed 09/15/21 Page 2 of 26




application to proceed in forma pauperis—that is, without prepaying

the necessary fees and costs associated with filing a lawsuit. (ECF No.

2.) For the reasons set forth below, Brown’s application is denied and

his complaint is dismissed without prejudice pursuant to 28 U.S.C. §

1915(g).

  I.       Background

       On July 9, 2021, the Court issued an order for Brown to show

cause why the complaint should not be dismissed under § 1915(g) or the

“three strikes rule.” (ECF No. 13.) Section 1915(g) prevents a prisoner

from proceeding in forma pauperis on a case if on at least three previous

occasions a federal court has dismissed an earlier complaint filed by the

prisoner because the complaint was frivolous, malicious, or failed to

state a claim for which relief may be granted. See 28 U.S.C. § 1915(g).

But a prisoner with three or more dismissals for the reasons listed in §

1915(g) may proceed in forma pauperis if there is an allegation that “the

prisoner is under imminent danger of serious physical injury.” Id.

       In its show cause order, the Court noted that

       [o]n two occasions, Brown had a complaint dismissed by a
       federal court because the complaint was frivolous. See Brown
       v. Just Det. Int’l, 1:20-cv-00469 (W.D. Mich. Aug. 10, 2020)
       (dismissing the complaint as frivolous); Brown v. Just Det.
                                      2
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.231 Filed 09/15/21 Page 3 of 26




      Int’l, No. 1:20-cv-00755 (W.D. Mich. Aug. 10, 2020)
      (dismissing the complaint as frivolous). And in a third case,
      this court (1) dismissed with prejudice Brown’s § 1983
      complaint as to one defendant, an attorney, because the
      attorney was not a state actor (i.e., failure to state a claim);
      and (2) dismissed without prejudice the remainder of his
      complaint for failure to comply with Federal Rule of Civil
      Procedure 8(a). See Brown v. D. Suppes,3 No. 5:16-cv-13725
      (E.D. Mich. Dec. 15, 2016).4




      3 The first defendant listed on this case’s docket is “D. Supps”; however, the
Court uses the name “D. Suppes” because that is how this defendant’s name
appears in the case caption of the opinion and order of dismissal issued on
December 15, 2016. See Brown v. D. Suppes, No. 5:16-cv-13725 (E.D. Mich. Dec. 15,
2016) (ECF No. 9).

      4 In the opinion and order of dismissal filed in Brown v. D. Suppes, District
Judge Gerald E. Rosen indicated that Brown’s pro se civil rights complaint brought
under § 1983 “consists of more than 800 pages of hand-written allegations,
grievance forms, state court documents, and other exhibits.” Brown v. D. Suppes,
No. 5:16-cv-13725 (E.D. Mich. Dec. 15, 2016) (ECF No. 9, PageID.870) (footnote
omitted). Judge Rosen discussed Brown’s claims as follows:

      His claims appear to involve the alleged denial of adequate medical
      care for HIV/AIDS, religious, racial, and illness-related discrimination,
      the denial of access to the courts due to prison library problems, the
      failure to investigate grievances, and retaliation. Plaintiff names 28
      defendants in this action. The defendants include 20 employees at
      Bellamy Creek, the Governor of Michigan, the Director, Deputy
      Director, and Grievance Coordinator for the Michigan Department of
      Corrections in Lansing, Michigan, the Michigan Department of
      Corrections Health Care Provider CMS, a psychologist at the Charles
      Egeler Reception and Guidance Center in Jackson, Michigan, Detroit-
      based attorney Jonathan B.D. Simon, and the Detroit Medical
      Center/Detroit Receiving Hospital. He sues the defendants in their
                                         3
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.232 Filed 09/15/21 Page 4 of 26




      Regarding the interpretation of mixed dismissals under §
      1915(g), the Sixth Circuit held in Pointer v. Wilkinson, 502
      F.3d 369 (6th Cir. 2007), that

            if an entire action was dismissed, at least in part
            for § 1915(g) reasons, and if none of the claims
            were found to have merit, then the action counts
            as a strike under § 1915(g). See id. When the
            claims dismissed for non-§ 1915(g) reasons are
            dismissed without prejudice, the action counts as
            a strike unless the plaintiff proves the claims had
            merit by refiling any of them and proving that
            they do not fall within the gamut of § 1915(g). See
            id. at 376.

            Implicit in the Pointer holding is that the plaintiff
            bears the burden of proving that a prior action
            did not fall within § 1915(g). When a prisoner’s
            suit is dismissed partially under § 1915(g) and
            partially for other reasons, the claims dismissed
            for non-§ 1915(g) reasons might later have been
            dismissed as frivolous, malicious, or for failure to
            state a claim. And a prisoner should not be given
            the benefit of the doubt in these circumstances.
            Instead, when an action is dismissed in its
            entirety at least in part for § 1915(g) reasons, the
            plaintiff subsequently bears the burden of

      personal and official capacities and seeks injunctive relief and
      monetary damages.

(Id. at PageID.870–871.) After dismissing Brown’s complaint with prejudice as to
“attorney Simon” because he “is not a state actor subject to suit under § 1983,”
Judge Rosen dismissed the “complaint [without prejudice] against the remaining 27
defendants . . . [for] fail[ure] to comply with Rule 8(a).” (Id. at PageID.872–873.)
                                         4
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.233 Filed 09/15/21 Page 5 of 26




           proving that the entire action did not fall under §
           1915(g) by showing that claims dismissed without
           prejudice were not frivolous, malicious, or failed
           to state a claim. Absent a plaintiff later proving
           this, the action counts as a strike.

     Taylor v. First Med. Mgmt., 508 F. App’x 488, 496–97 (6th
     Cir. 2012) (footnotes omitted).

(ECF No. 13, PageID.68–70.)

     Because Brown’s complaint in Brown v. D. Suppes “was partially

dismissed with prejudice for a § 1915(g) reason (failure to state a claim

against an attorney, a non-state actor)” and because Brown “ha[d] not

shown that his claims that were dismissed without prejudice [for a non-

§ 1915(g) reason (failure to comply with Rule 8(a))] had merit,” the

Court ordered Brown

     to show cause, in writing, why the complaint filed in this
     case should not be dismissed under § 1915(g) because Brown
     v. D. Suppes, No. 5:16-cv-13725 (E.D. Mich. Dec. 15, 2016),
     counts as a third strike. To show that Brown v. D. Suppes
     does not count as a strike, [Brown] must prove that the
     claims that were dismissed without prejudice in that action
     had merit (i.e., were not frivolous, were not malicious, or did
     not fail to state a claim). [Brown’s] response is due on or
     before August 13, 2021.

(Id. at PageID.70–71.) The Court warned Brown that if he does not

prove that his claims that were dismissed without prejudice had merit,

                                      5
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.234 Filed 09/15/21 Page 6 of 26




“the action counts as a strike under § 1915(g), and ‘a prisoner should

not be given the benefit of the doubt in these circumstances.’” (Id. at

PageID.70 (quoting Knox v. Scruggs, No. 17-10900, 2018 WL 6005450,

at *3 (E.D. Mich. Oct. 12, 2018) (quoting Taylor, 508 F. App’x at 496), R.

& R. adopted, No. 17-cv-10900, 2018 WL 5995539 (E.D. Mich. Nov. 15,

2018)).)

        After the Court issued its show cause order, the Court received

four filings from Brown. (ECF Nos. 14, 15, 16, 17.) These filings are

discussed below. Even giving them the liberal construction that pro se

filings are entitled to, the Court concludes that Brown fails to show that

Brown v. D. Suppes does not count as a third strike under § 1915(g). He

also does not allege that he is in “imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g). Accordingly, the Court dismisses Brown’s

complaint without prejudice under § 1915(g).

  II.      Legal Standard

        The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if

a prisoner brings a civil action or files an appeal in forma pauperis, the

prisoner shall be required to pay the full amount of a filing fee.” 28

U.S.C. § 1915(b)(1). However, to account for a prisoner’s limited means,


                                      6
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.235 Filed 09/15/21 Page 7 of 26




the PLRA permits prisoners to pay the filing fee in installments. See

Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D. Tenn. 2000);

Pointer, 502 F.3d at 372 n.3 (“The PLRA requires prisoners who qualify

for IFP status to pay an initial partial fee, followed by installment

payments until the entire filing fee is paid.”). To prevent prisoners from

abusing this system, courts must dismiss a complaint if on three or

more previous occasions a federal court has dismissed a prisoner’s

earlier complaint on grounds that it was frivolous, malicious, or failed to

state a claim for which relief may be granted. See 28 U.S.C. § 1915(g);

Thaddeus-X v. Blatter, 175 F.3d 378, 400 (6th Cir. 1999). This three

strikes rule prevents serial prisoner litigants from proceeding in forma

pauperis absent an allegation that the prisoner is “under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

     To qualify for the imminent danger exception,

     “the threat or prison condition must be real and proximate
     and the danger of serious physical injury must exist at the
     time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
     796, 797 (6th Cir. 2008) (internal quotation marks omitted).
     “Thus a prisoner’s assertion that he or she faced danger in
     the past is insufficient to invoke the exception.” Id. at 797–
     98; see also Taylor, 508 F. App’x at 492 (“Allegations of past
     dangers are insufficient to invoke the exception.”); Percival
     v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions of
                                      7
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.236 Filed 09/15/21 Page 8 of 26




     past danger will not satisfy the ‘imminent danger’
     exception.”); cf. Pointer, 502 F.3d at 371 n.1 (implying that
     past danger is insufficient for the imminent-danger
     exception).

     In addition to a temporal requirement, [the Sixth Circuit]
     ha[s] explained that the allegations must be sufficient to
     allow a court to draw reasonable inferences that the danger
     exists. To that end, “district courts may deny a prisoner
     leave to proceed pursuant to § 1915(g) when the prisoner’s
     claims of imminent danger are conclusory or ridiculous, or
     are clearly baseless (i.e. are fantastic or delusional and rise
     to the level of irrational or wholly incredible).” Rittner, 290
     F. App’x at 798 (internal quotation marks and citations
     omitted); see also Taylor, 508 F. App’x at 492 (“Allegations
     that are conclusory, ridiculous, or clearly baseless are also
     insufficient for purposes of the imminent-danger
     exception.”).

Vandiver v. Prison Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013)

(alteration added). “The imminent danger exception is essentially a

pleading requirement subject to the ordinary principles of notice

pleading.” Tucker v. Pentrich, 483 F. App’x 28, 30 (6th Cir. 2012)

(quoting Vandiver v. Vasbinder, 416 F. App’x 560, 562 (6th Cir. 2011)).

“Pro se plaintiffs enjoy the benefit of a liberal construction of their

pleadings and filings.” Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir.

1999); see Blackburn v. Grai, No. 08-11597, 2008 WL 5188796, at *3

(E.D. Mich. Dec. 10, 2008) (stating that “a pro se litigant’s submissions
                                      8
 Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.237 Filed 09/15/21 Page 9 of 26




are to be construed liberally, Erickson v. Pardus, . . . 127 S. Ct. 2197,

2200 . . . (2007); that is, pro se pleadings are held to a ‘less stringent

standard[]’ than those drafted by attorneys. Haines v. Kerner, 404 U.S.

519, 520 . . . (1972).”).

   III. Analysis

         A. Brown’s Litigation History

      Brown’s litigation history triggers the application of § 1915(g)

because a federal court dismissed two of his prior complaints as

frivolous, as noted above, and because the dismissal of the third case

listed above—Brown v. D. Suppes—counts as a third strike given that

Brown has not shown otherwise. In its July 9, 2021 show cause order,

the Court gave Brown an opportunity to show that Brown v. D. Suppes

does not count as a third strike under § 1915(g). (ECF No. 13.) But

Brown fails to make this showing in the documents he submitted to the

Court. (ECF Nos. 14, 15, 16, 17.)

      The Court first received a document from Brown that is dated

July 26, 2021. (See ECF No. 14, PageID.84–85.) However, this

document—which Brown refers to as a “28 page multifaceted motion”

(id. at PageID.85)—does not respond to the Court’s show cause order or


                                      9
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.238 Filed 09/15/21 Page 10 of 26




address the claims dismissed without prejudice in Brown v. D. Suppes.

In his filing, which is difficult to read,5 Brown “seeks leave to read his

pleadings to the court by phone”; “request[s] a reasonable application of

the Wilson test[,] declaratory judgment act analysis[,] the ADA test[,]

section 504 of the rehabilitation act analysis”; requests “reasonable

application of” an analysis of the First, Fourth, Fifth, Sixth, Eighth,

Ninth,   and   Fourteenth     Amendments;      “request[s]   a   declaratory

judgment striking down all the unconstitutional practices[,] policies[,]

procedures -n- [sic] Black customs”; and seeks “a reward of 2.2 billion

dollars in punitive -n- [sic] compensatory damages as well as immediate

release.” (Id. at PageID.73–75, 78–79.)

     The Court subsequently received a document from Brown that is

dated July 28, 2021. (See ECF No. 15, PageID.93–94.) But this

document—which Brown refers to as a “motion” with attachments (id.

at PageID.94)—also does not respond to the Court’s show cause order or

address the claims dismissed without prejudice in Brown v. D. Suppes.

In this filing, Brown “seeks to add more defendants -n- [sic] cites

additional claims of retaliation[,] adverse measures[,] intimidative [sic]

     5Brown’s July 26, 2021 filing has a stamp on it that says “POOR QUALITY
ORIGINAL.” (ECF No. 14, PageID.72.)
                                     10
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.239 Filed 09/15/21 Page 11 of 26




acts distributed by departmental soldiers of state carried out [sic] bad

acts on the behalf of the [sic] Gretchen Whitmer[,] Dana Nessel[,]

Barbara   McQuade[,]     University       of   Michigan     Regime.”      (Id.   at

PageID.88–89.) Brown states that “the entire administration” at the

facility where he is housed “[must] [be] ousted for using their official

offices -n- [sic] personnel to torture a Black Islamic untreated

HIV/AIDS patient which is a well-established disability under the ADA

-n- [sic] Section 504 of the Rehabilitation Act.” (Id. at PageID.90.) He

alleges that “[t]he conspiracy to deploy these international -n- [sic]

domestic deprivations of civil -n- [sic] human rights is being distributed

by mental health Brenda Stevenson . . . [,] food service personnel[,] mail

room personnel[,] [and] deputy wardens,” among others. (Id. at

PageID.91.) Brown “requests sanctions economic -n- [sic] physical” and

“a permanent restraining order to insulate [him] from future

psychological   torture[,]   persecution[,]      physical     injury[,]     equal

protections violations[,] excetra [sic].” (Id. at PageID.89–90.) He also

appears to seek “immediate release[,] compensatory damages[,] punitive

damages.” (Id. at PageID.92.)




                                     11
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.240 Filed 09/15/21 Page 12 of 26




     The documents attached to Brown’s July 28, 2021 “motion” do not

address the Court’s show cause order or Brown v. D. Suppes either.

These documents include a Michigan Department of Corrections

(MDOC) Prisoner/Parolee Grievance Form signed by Brown and dated

July 27, 2021 that indicates that a grievance “is being filed against” the

State of Michigan, the MDOC, and a facilitator at Earnest C. Brooks

Correctional Facility, where Brown is housed. (ECF No. 15, PageID.95.)

The grievance references “an ongoing problem coming from the racist

regime at Brooks Directors Office -n- [sic] Governor Whitmer.” (Id.) Also

attached to Brown’s July 28, 2021 “motion” are numerous tables, some

of which have a heading at the top of the page that says “VIOLENCE

PREVENTION PROGRAM – SELF MANAGEMENT PLAN,” and

beneath that it says “Brown #367927.” (See id. at PageID.114–145.)

     The Court then received a document from Brown entitled “Bills of

Particulars   Citing    Constitutional    Laws     -N-   [sic]   Substantial

Deprivations Inscribed Herein” that is dated July 23, 2021. (ECF No.

16, PageID.147, 193.) In this document, Brown states that he has

“clearly pleaded” a claim involving lack of medical care “at least 1

thousand times since 2005 without receiving . . . treatment” for


                                     12
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.241 Filed 09/15/21 Page 13 of 26




HIV/AIDS. (Id. at PageID.147–148.) He discusses a claim of “deliberate

indifference to serious medical needs of prisoners” and states that

“HIV/AIDS is a serious medical need -n- [sic] this claim proceeds to be

perpetually raised plainly.” (Id. at PageID.148–149.) He states that he

“has presented at least 4 thousand pages in unchallenged bad acts[,]

omissions -n- [sic] excessive punishments” in support of this claim. (Id.

at PageID.150.) In addition, Brown states that the “withholding” of

treatment for HIV/AIDS violates the Eighth Amendment’s Cruel and

Unusual Punishment Clause (id. at PageID.157, 184) and that he

“pleaded this deprivation excessively, its [sic] these courts which

proceed to obstruct justice which violates due process of law.” (Id. at

PageID.152.) He appears to argue that the lack of treatment also

violates the Americans with Disabilities Act, his due process rights, and

§ 504 of the Rehabilitation Act. (See id. at PageID.183–184.) Brown

believes that the federal judiciary’s handling of his cases violates his

equal protection rights. (See id. at PageID.158–165, 186–187.)

     Brown states that

     Gerald E. Rosen[, the District Judge who handled Brown v.
     D. Suppes,] spelled out all the claims clearly before illegally
     suppressing the case at the pleading stage in violation of
     various well-established standards directly linked to
                                   13
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.242 Filed 09/15/21 Page 14 of 26




      substantive due process of law without the jurisdiction to
      abdicate therefrom, which is unreasonable.

      IE [sic] Plaintiff refers to all 70 docket entries filed in case
      2:15-cv-13725-GER-DRG6

      Sixth Circuit

      17-1097/17-1586

      Nos 6 USCA

      Every claim presented was supremely inscribed in merit,
      which these courts substantially lack . . . .

(Id. at PageID.167.) Brown argues that the “3 strike rule itself is . . .

unconstitutional” and that it “only applies over a 3 year period,” so it

does not apply to his case before Judge Rosen because “its [sic] been

nearly 5 years since [that] case.” (Id. at PageID.192.)

      Finally, the Court received a document from Brown that he refers

to as a “26 page motion in opposition” that is dated July 19, 2021. (ECF

No. 17, PageID.221.) In this document, Brown states that he

      filed a nearly 900 page complaint in 2016 with substantial
      evidence -n- [sic] a general timeline diary’s [sic] 150 pages in


      6The Court believes that Brown intended this case number to be a reference
to Brown v. D. Suppes, No. 5:16-cv-13725, because case number 2:15-cv-13725, the
case number Brown included in his filing, is the case number for Amstutz v.
JPMorgan Chase, National Association, which was assigned to District Judge
Arthur J. Tarnow.
                                      14
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.243 Filed 09/15/21 Page 15 of 26




     suppressed grievances which doubley [sic] spelled out all
     claims with the constitutional deprivations sowed into the
     DNA of the entire presentation.

     There was never a decision on the merits of each claims,

     IE [sic] because these courts have collectively decided what
     kinds of claims a black n***** can file, and from this
     plaintiff’s experiences, no case is tolerable when it challenges
     state power . . . .

(Id. at PageID.201–202.) Brown states that “[t]he Gerald E. Rosen

Court” and other federal judges and courts “already know that prisoners

possess a solid concrete right to adequate medical care/treatment for a

serious medical need such as HIV/AIDS[,] a well-established ADA

recognized disability,” and that “expulsion from all equal access to

treatment/care for HIV/AIDS since 2004 is actionable . . . .” (Id. at

PageID.207–208.) Brown again states that Judge Rosen “spelled out the

claims clearly in case 2:15-cv-13725-GER-DRG,”7 and Brown indicates

that “the court [must] refer to the record, IE [sic] the record laid forth

all the claims accept [sic] the crime against humanity[,] TUPA [sic][,]

torture[,] persecution[,] excetra [sic].” (Id. at PageID.213–214.) Brown

claims that the federal judiciary has “selectively decided arbitrarily[,]



     7   See supra note 6.
                                     15
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.244 Filed 09/15/21 Page 16 of 26




capriciously -n- [sic] in bad faith who can file law-suits, who can bring

claims, what type of claims can be brought, [and] against who they can

be brought . . . .” (Id. at PageID.216.)

      Thus, Brown has failed to show in his July 2021 filings that

Brown v. D. Suppes should not count as a third strike in the Court’s §

1915(g) analysis. As the Court noted in its show cause order, “[w]hen

the claims dismissed for non-§ 1915(g) reasons are dismissed without

prejudice, the action counts as a strike unless the plaintiff proves the

claims had merit by refiling any of them and proving that they do not

fall within the gamut of § 1915(g).” (ECF No. 13, PageID.69 (emphasis

added) (quoting Taylor, 508 F. App’x at 496).) Brown has not done this.

The Court warned Brown that if he “does not prove [that his claims that

were dismissed without prejudice in Brown v. D. Suppes had merit], the

action counts as a strike under § 1915(g), and ‘a prisoner should not be

given the benefit of the doubt in these circumstances.’” (Id. at

PageID.70 (quoting Knox, 2018 WL 6005450, at *3).)

      Brown’s     arguments      that      the   three   strikes   rule    is

“unconstitutional” and “only applies over a 3 year period” (ECF No. 16,

PageID.192) lack merit. “The Sixth Circuit . . . has rejected arguments


                                      16
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.245 Filed 09/15/21 Page 17 of 26




that § 1915(g) violates prisoners’ constitutional rights to equal

protection of the law and access to the courts.” Young v. Sessions, No.

2:18-cv-12047, 2018 WL 4501482, at *3 (E.D. Mich. Sept. 20, 2018)

(citing Wilson v. Yaklich, 148 F.3d 596, 604–05 (6th Cir. 1998)); see

Clark v. Lemke, 25 F. App’x 417, 418 (6th Cir. 2002) (stating that “[t]o

the extent that [the plaintiff, a pro se Michigan state prisoner,] argues

that § 1915(g) is unconstitutional, his argument has already been

considered and rejected by this court” (citing Wilson, 148 F.3d at 604–

06)); Peeples v. Bradshaw, 110 F. App’x 590, 591 (6th Cir. 2004) (stating

that “[t]his court, along with many of our sister circuits, has considered

and rejected th[e] argument” made by the plaintiff, a pro se prisoner,

“that 28 U.S.C. § 1915(g) unconstitutionally restricts his right of access

to the courts” (collecting cases)). “Moreover, there is no time limit on

Section 1915(g)’s three strikes provision.” Gerald v. Mohr, No. 1:19-cv-

00754, 2020 WL 489230, at *1 (S.D. Ohio Jan. 30, 2020) (citing 28

U.S.C. § 1915(g)). Accordingly, Brown v. D. Suppes counts as a third

strike under § 1915(g).




                                     17
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.246 Filed 09/15/21 Page 18 of 26




        B. Imminent Danger Exception

     Because of Brown’s litigation history, the Court must dismiss

Brown’s complaint unless it contains allegations that he is in “imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g). In his complaint,

which is difficult to follow, Brown seems to allege that the MDOC has

corrupted the state and federal judiciary “with bribes” and “economic

enticements” (ECF No. 1, PageID.7), that “it has become virtually

impossible to have any case despite its terms structurally reviewed on

the merits -n- [sic] in accordance with well-established laws” (id.), that

federal judges have handled his cases improperly (see id. at PageID.7–

9), and that judicial officers have denied him access to relief without

due process of law. (See id. at PageID.11.) Yet the complaint contains no

allegation whatsoever that he is in imminent danger of physical injury,

and courts typically look at the complaint in deciding whether the

imminent danger exception applies. See Vandiver, 727 F.3d at 585

(stating that to invoke the imminent danger exception, “[a] plaintiff

‘must . . . show that his complaint alleged facts from which a court,

informed by its judicial experience and common sense, could draw the

reasonable inference that [he] was under an existing danger at the time


                                     18
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.247 Filed 09/15/21 Page 19 of 26




he filed his complaint’” (alteration in original) (emphasis added)

(quoting Taylor, 508 F. App’x at 492)); Raleem-X v. Brown, No. 2:16-CV-

11899, 2016 WL 3197579, at *3 (E.D. Mich. June 9, 2016) (“Plaintiff is

not entitled to invoke the imminent danger exception to § 1915(g),

because his complaint contains insufficient facts and detail to establish

that he is in danger of imminent physical injury or are delusional,

irrational, or wholly incredible.” (emphasis added) (citing Rittner, 290 F.

App’x at 798)).

     The Court notes that possible general allegations of torture, lack

of treatment for a chronic condition, and physical harm appear in

documents attached to Brown’s complaint and in Brown’s July 2021

filings that followed the Court’s show cause order. But even if the Court

were to consider these allegations in giving deference to Brown’s pro se

status, the allegations do not satisfy the requirements of the imminent

danger exception.

     Brown’s potential allegation of torture appears in his July 28,

2021 filing. He alleges that “the entire administration” at the facility

where he is currently housed (not the facility where he was housed

when he filed the complaint) have “us[ed] their official offices -n- [sic]


                                     19
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.248 Filed 09/15/21 Page 20 of 26




personnel to torture a Black Islamic untreated HIV/AIDS patient which

is a well-established disability under the ADA -n- [sic] Section 504 of

the Rehabilitation Act.” (ECF No. 15, PageID.90.) But Brown does not

identify the date on which the alleged torture took place, and he does

not establish that it “exist[ed] at the time the complaint [wa]s filed.”

Rittner, 290 F. App’x at 797. Brown also does not explain how the

alleged torture puts him in imminent danger of physical harm, which is

necessary for the imminent danger exception to apply. See Peeples, 110

F. App’x at 591; Moore v. Palus, No. 2:06-CV-13729, 2006 WL 2620341,

at *2 (E.D. Mich. Sept. 12, 2006).

     To the extent Brown alleges a lack of treatment for HIV/AIDS in

his filings, his allegations are conclusory and do not invoke the

imminent danger exception. The Sixth Circuit has held that

     a plaintiff who alleges a danger of serious harm due to a
     failure to treat a chronic illness or condition satisfies the
     imminent-danger exception under § 1915(g), as incremental
     harm that culminates in a serious physical injury may
     present a danger equal to harm that results from an injury
     that occurs all at once.

Vandiver, 727 F.3d at 587. Thus, “for the purposes of § 1915(g), an

individual afflicted with a chronic illness that left untreated would


                                     20
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.249 Filed 09/15/21 Page 21 of 26




result in serious injury faces imminent danger when the illness is left

untreated.” Id.

     In Vandiver v. Prison Health Servs., Inc., the Sixth Circuit

concluded that a pro se plaintiff’s complaint “sufficiently allege[d] an

imminent danger of serious physical injury” resulting from the denial of

treatment for a chronic condition. Vandiver, 727 F.3d at 587. The court

noted that the plaintiff

     alleges in multiple paragraphs of his complaint, and avers in
     his affidavit, that he is presently denied medical treatment.
     For example, he alleges that “as a chronically-ill prisoner
     with serious chronic medical needs, he was and continues to
     be subject to capricious denials of approved specialty care
     referral visits because to do so would be less profitable to
     PHS.” R. 1 (Compl. at ¶ 24) (Page ID # 13).

                                    ***

     [The plaintiff] has also sufficiently alleged danger of a
     serious physical injury. Specifically, he has alleged that as a
     result of the defendants’ past and present failure to provide
     him with “physician prescribed special shoes, and transport
     vehicle, a special diet and medication,” among other things,
     he faces a risk of “coma, death[,] physical loss of limbs and
     mental pain, mental anguish and emotional distress.” R. 1
     (Compl. at ¶¶ 26, 30) (Page ID # 14–15). The danger of
     serious injury is further supported by the fact that he has
     already undergone partial amputations of his feet, as he
     alleged in his complaint. Id. ¶ 4 (Page ID # 9). Taken

                                     21
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.250 Filed 09/15/21 Page 22 of 26




     together, then, [the plaintiff] has alleged that the defendants
     are presently denying him treatment, which is causing harm
     that will lead to further amputations and potentially coma or
     death.

Id. The court in Vandiver rejected a defendant’s argument that the

plaintiff’s allegations were “insufficient and conclusory” because the

court found that the plaintiff had made “detailed allegations showing a

present danger of serious injury.” Id. at 588. The court ultimately

determined that the plaintiff’s allegations “that the defendants are

presently withholding necessary medical treatment from him and that

as a result of these actions, [the plaintiff] is in danger of amputations,

coma, and even death” were “sufficient for him to proceed IFP pursuant

to the imminent-danger exception.” Id. at 589.

     Here, Brown states in the documents attached to the complaint

and in his subsequent filings that he has not received treatment for

HIV/AIDS, a serious chronic condition. In documents attached to the

complaint that the Michigan Supreme Court received on December 21,

2020 and that that court returned to Brown on December 23, 2020,

Brown references a prior case “dating back to 2004 about being left

untreated without HIV/AIDS over the last 16 years -n- [sic] being beat

[sic] to death with deliberate indifference -n- [sic] institutional
                               22
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.251 Filed 09/15/21 Page 23 of 26




vengeance by corrupt ruthless state employees in those same . . . official

positions to date.” (ECF No. 1-1, PageID.18; see also id. at PageID.28

(stating that he has not received “all forms of medical -n- [sic] mental

health treatment for HIV/AIDS since 2005”); see id. at PageID.31, 35.)

Brown’s later filings also mention the denial of treatment for HIV/AIDS

in the past. (See ECF No. 16, PageID.148, 154 (stating that he “was

denied the treatment [for HIV/AIDS] as far back as 2000”); see id. at

PageID.183; see ECF No. 17, PageID.198–199 (referring to himself as

an “HIV/AIDS patient left completely untreated for the lethal

dehumanizing lingering death over the last 17-21 years”).)

     Brown’s allegations regarding the denial of treatment for

HIV/AIDS in the past may be considered in the imminent danger

exception analysis. See Vandiver, 727 F.3d at 587. But this exception

does not apply here because Brown does not allege that the denial of

treatment for HIV/AIDS places him in danger of serious physical injury.

Brown states in his July 23, 2021 filing that “HIV/AIDS completely

destroys the immune system -n- is very painful in various aspects”

(ECF No. 16, PageID.154); however, this does not indicate a danger of

serious harm resulting from the denial of treatment for HIV/AIDS.


                                     23
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.252 Filed 09/15/21 Page 24 of 26




Unlike the allegations that appeared in the complaint of the

“chronically-ill” plaintiff in Vandiver—which included that the plaintiff

was “presently denied medical treatment” and that the defendants’ past

and present failure to give him special shoes, a transport vehicle, a

special diet, and medication placed him at risk of a coma, death,

additional amputations, mental pain, mental anguish, and emotional

distress, Vandiver, 727 F.3d at 587—Brown’s allegations are not

detailed enough to show a present danger of serious physical injury due

to the denial of treatment for HIV/AIDS. For example, Brown’s

allegations do not mention the aspects of treatment he is currently

being denied, how the failure to receive treatment has harmed him, or

the risks he faces from not receiving treatment.

     In the documents attached to the complaint, Brown makes a

possible allegation of physical harm in referencing a prior case that

involved “being beat [sic] to death with deliberate indifference -n- [sic]

institutional vengeance by corrupt ruthless state employees.” (ECF No.

1-1, PageID.18.) However, Brown does not point to any other incidents

of physical harm. As noted above, “a prisoner’s assertion that he or she

faced danger in the past is insufficient to invoke the [imminent danger]


                                     24
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.253 Filed 09/15/21 Page 25 of 26




exception.” Vandiver, 727 F.3d at 585 (citing Rittner, 290 F. App’x at

797–98). Additionally, “a single instance of past physical harm is

insufficient to demonstrate a current risk of imminent danger.” Fuller v.

Washington, No. 18-cv-13173, 2019 WL 1294128, at *1 (E.D. Mich. Mar.

21, 2019) (citing Rittner, 290 F. App’x at 797–98), appeal dismissed, No.

19-1695, 2020 WL 3429463 (6th Cir. Jan. 15, 2020). Therefore, Brown’s

possible allegation of physical harm does not satisfy the imminent

danger exception.

     Because the imminent danger exception does not apply, Brown is

prohibited from proceeding in forma pauperis in this case in light of his

litigation history. And as a result, his complaint must be dismissed

without prejudice. Brown may refile, but only if he fully prepays the

necessary fees and costs.

  IV.   Conclusion

     Accordingly, IT IS ORDERED that Brown’s application to proceed

in forma pauperis (ECF No. 2) is DENIED and that his complaint (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE under § 1915(g). For

similar reasons as set forth above, § 1915(g) bars Brown from appealing

in forma pauperis. See Drummer v. Luttrell, 75 F. Supp. 2d 796, 805–06


                                     25
Case 5:21-cv-10531-JEL-CI ECF No. 19, PageID.254 Filed 09/15/21 Page 26 of 26




(W.D. Tenn. 1999). As such, IT IS FURTHER ORDERED that any

appeal taken by Brown would not be in good faith.

     IT IS SO ORDERED.

Dated: September 15, 2021                 s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 15, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     26
